DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-11 and 15-19 have been considered but are moot because the new ground of rejection necessitated by amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocel et al. (US 5,837,006). 
As to claim 1, Ocel et al. discloses an implantable lead (depicted as 26 in Figure 1) comprising: a flexible insulative body (insulative sheath, depicted as 12 in Figures 1-2 and 4-5) having a proximal end and an opposite distal end, the body defining a longitudinal axis of the lead; a terminal pin (depicted as 24 in Figure 1) arranged at a proximal end of the flexible insulative body and configured to rotate relative to the body (see Figure 1); a conductor member (stylet, depicted as 30 in Figure 1) disposed longitudinally within the body coupled to the terminal pin and configured to rotate in response to rotation of the terminal pin (e.g., col. 5, lines 23-36); a housing (electrode head, depicted as 40 in Figures 1-2 and 4-5) arranged with the flexible insulative body adjacent the distal end of the flexible insulative body and including an inner wall defining a cavity (chamber 50, depicted in Figures 2 and 4-5); a coupler (retraction stop mechanism, depicted as 60 in Figures 2 and 4-5; retraction stop mechanism includes fixed stop (depicted as 62) and movable stop (depicted as 64)) arranged within the cavity of the housing including a proximal portion configured to interface with the conductor member (see Figures 2 and 4-5, for example) and having a front bearing surface (movable stop, depicted as 64 in Figure 2 and 4-5), a rear bearing surface (fixed stop, depicted as 62 in Figure 2 and 4-5), and an intermediate portion (connecting assembly, depicted as 52 in Figures 2 and 4) between the front bearing surface and the rear bearing surface (see Figures 2 and 4-5), the front bearing surface (moveable stop which includes a pin portion (depicted as 44 in Figures 2 and 4-5) contacting the inner wall of the housing (via guide member, depicted as 70 in Figure 2; “guide mechanism 70 is preferably molded of a bio-compatible, thermoplastic material of thickness and hardness sufficient to ensure dimensional stability for the chamber 50”, col. 5-6, lines 63-67 and 1-7, respectively; Therefore, the inner wall surface include a surface of the guide member) and the rear bearing surface contacting the inner wall of the housing (see Figures 2 and 4-5; rear bearing surface (fixed stop) contacts the inner wall) and a gap defined between the intermediate portion and the inner surface of the housing (e.g., see Figures 2 and 4), the coupler being configured to rotate in response to rotation of the conductor member with the front bearing surface and the rear bearing surface being configured to facilitate linear motion of the coupler in alignment with the longitudinal axis of the lead (e.g., col. 3, lines 36-64 and col. 6, lines 31-51; also see Figures 4-5), and the rear bearing surface including a curvature about an outer diameter of the rear bearing surface (see Figures 1-5; the inner housing is cylindrical, col. 5, lines 43-44, and the rear bearing surface engages with the inner housing. Thus, the rear bearing surface includes a curvature about the outer diameter); and a fixation helix (depicted as 14 in Figures 1-2 and 4-5) coupled to a distal end of the coupler and configured to extend outwardly from the flexible insulative body in response to rotation of the coupler (e.g., col. 5, lines 29-36; also see Figures 1-2 and 4-5, for example).
As to claim 2, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to facilitate axial movement alignment of the coupler within the housing in response to rotation of the conductor member (e.g., col. 6, lines 30-51).
As to claim 3, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to lessen misalignment of the coupler relative to the longitudinal axis of the lead in response to rotation of the conductor member (e.g., col. 3, lines 50-64).
As to claim 4, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to maintain linear motion of the coupler within the housing in response to rotation of the conductor member (e.g., col. 6, lines 30-51).
As to claim 5, Ocel et al. discloses in Figure 2, the electrode head 40 includes a first portion having an inner diameter, chamber 50, and a second portion having a second inner diameter (distal opening 46), and the second inner diameter is less than the first inner diameter (see Figure 2).
As to claim 6, Ocel et al. discloses wherein the first portion (chamber 50 in Figure 2) and the second portion (distal opening 46 in Figure 2) are separated by guide mechanism (depicted as 70 in Figure 2) and thus considered to be “separable and configured to interface together”.
As to claim 7, Ocel et al. discloses the second inner diameter is constant across a length of the second portion (see Figure 2), and the rear bearing surface (fixed stop, depicted as 62 in Figure 2 and 4-5) is fixed within the first portion and thus does not breach the bounds of the second portion during linear motion. Therefore, the examiner considers the rear bearing surface to remain in bounds and not breach the second portion during linear motion of the coupler.
As to claim 10, Ocel et al. discloses the rear bearing surface has a curvature that engages with the inner surface of the chamber (depicted as 50 in Figures 2 and 4-5) and thus “minimizes friction between the rear bearing surface and the housing during linear motion of the coupler”. 
As to claim 11, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to minimize torque loss between the rotation of the terminal pin and rotation of the fixation helix (e.g., col. 6, lines 52-67).
As to claim 15, Ocel et al. discloses arranging a lead adjacent a target location within a patient's heart (e.g., col. 5, lines 23-25) where the lead (depicted as 26 in Figure 1) including flexible insulative body (insulative sheath, depicted as 12 in Figures 1-2 and 4-5) having a proximal end and an opposite distal end, the body defining a longitudinal axis of the lead, a terminal pin arranged at a proximal end of the flexible insulative body, a conductor member disposed longitudinally within the body coupled to the terminal pin (depicted as 24 in Figure 1), a housing (electrode head, depicted as 40 in Figures 1-2 and 4-5) arranged with the flexible insulative body adjacent the distal end of the flexible insulative body (see Figure 1, for example) and including an inner wall defining a cavity (chamber 50, depicted in Figures 2 and 4-5), a coupler (retraction stop mechanism, depicted as 60 in Figures 2 and 4-5; retraction stop mechanism includes fixed stop (depicted as 62) and movable stop (depicted as 64)) arranged within the cavity of the housing including a proximal portion configured to interface with the conductor member (see Figures 2 and 4-5, for example) and having a front bearing surface (movable stop, depicted as 64 in Figure 2 and 4-5), a rear bearing surface (fixed stop, depicted as 62 in Figure 2 and 4-5), and an intermediate portion (connecting assembly, depicted as 52 in Figures 2 and 4) between the front bearing surface and the rear bearing surface (see Figures 2 and 4-5), the front bearing surface (moveable stop which includes a pin portion (depicted as 44 in Figures 2 and 4-5) contacting the inner wall of the housing (via guide member, depicted as 70 in Figure 2; “guide mechanism 70 is preferably molded of a bio-compatible, thermoplastic material of thickness and hardness sufficient to ensure dimensional stability for the chamber 50”, col. 5-6, lines 63-67 and 1-7, respectively; Therefore, the inner wall surface include a surface of the guide member) and the rear bearing surface contacting the inner wall of the housing (see Figures 2 and 4-5; rear bearing surface (fixed stop) contacts the inner wall) and a gap defined between the intermediate portion and the inner surface of the housing (e.g., see Figures 2 and 4), and the rear bearing surface including a curvature about an outer diameter of the rear bearing surface (see Figures 1-5; the inner housing is cylindrical, col. 5, lines 43-44, and the rear bearing surface engages with the inner housing. Thus, the rear bearing surface includes a curvature about the outer diameter), and a fixation helix (depicted as 14 in Figures 1-2 and 4-5) coupled to a distal end of the coupler; and rotating the terminal pin to rotate the conductor member to rotate the coupler with the front bearing surface and the rear bearing surface being configured to facilitate linear motion of the coupler in alignment with the longitudinal axis of the lead and extend the fixation helix extend outwardly from the flexible insulative body in response to rotation of the coupler (e.g., col. 5, lines 29-36; also see Figures 1-2 and 4-5, for example).
As to claim 16, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to minimize torque loss between the rotation of the terminal pin and rotation of the fixation helix (e.g., col. 6, lines 52-67).
As to claim 17, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to facilitate axial movement alignment of the coupler within the housing in response to rotation of the conductor member (e.g., col. 6, lines 30-51).
As to claim 18, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to lessen misalignment of the coupler relative to the longitudinal axis of the lead in response to rotation of the conductor member (e.g., col. 3, lines 50-64).
As to claim 19, Ocel et al. discloses the rear bearing surface and the front bearing surface are configured to maintain linear motion of the coupler within the housing in response to rotation of the conductor member (e.g., col. 6, lines 30-51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792